Citation Nr: 0712725	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  00-21 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston,  
Texas


THE ISSUES

1.  Entitlement to service connection for autoimmune 
hemolytic anemia.  

2.  Entitlement to service connection for chronic fatigue, 
including as a manifestation of an undiagnosed illness. 

3.  Entitlement to service connection for chronic headaches, 
including as a manifestation of an undiagnosed illness.  

4.  Entitlement to service connection for infertility, 
including as a manifestation of an undiagnosed illness.  

5.  Entitlement to an increased initial rating for an 
undiagnosed illness characterized by constipation and 
diarrhea, currently rated 10 percent disabling.

6.  Entitlement to an increased (compensable) initial rating 
for dermatitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
February 1989 and from October 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for autoimmune hemolytic anemia, 
chronic fatigue, chronic headaches, and infertility.  This 
matter also comes before the Board from a December 2001 
rating decision that granted service connection for an 
undiagnosed illness characterized by constipation and 
diarrhea, rated as 10 percent disabling, and granted service 
connection for dermatitis, rated as noncompensably disabling.

In August 2003, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication.  

The claim for increased ratings for an undiagnosed illness 
characterized by constipation and diarrhea and for dermatitis 
are addressed in the remand attached to this decision and are 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran does not currently have autoimmune hemolytic 
anemia.  

2.   The veteran's chronic fatigue symptoms are not a 
diagnosed disability.  As claimed symptoms of an undiagnosed 
illness, they have not resulted in incapacitation for at 
least a week per year when bed rest and treatment by a 
physician have been required or required the use of 
prescribed continuous medication.

3.  The veteran's current chronic tension, vascular, and 
stress related headaches are not prostrating and are not 
related to any incident of service.

4.  The veteran's infertility is manifested by low sperm 
count and motility.  There is no diagnosis of a disease or 
physiological deficit, and the condition first manifested 
following Persian Gulf War service and does not include 
penile or testicular atrophy or removal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for autoimmune 
hemolytic anemia have not been met.  38 U.S.C.A. §§ 1101, 
11110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006). 

2.  The criteria for service connection for chronic fatigue 
have not been met.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.304, 3.317, 4.88b, Diagnostic Code 6354 (2006).  
 

3.  The criteria for service connection for chronic headaches 
have not been met.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.304, 3.317, 4.124a, Diagnostic Code 8100 (2006).  
 

4.  The criteria for service connection for infertility have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1114 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.317, 3.350, 4.115b, Diagnostic 
Code 7520-7524 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in July 1996 and April 2004; a 
rating decision in February 1999; a statement of the case in 
August 2000; and a supplemental statement of the case in 
December 2001.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2006 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a construction equipment operator in 
Army engineering units including service in the Southwest 
Asia Theater of Operations from November 1990 to April 1991.  
In October 2004, a VA examiner noted the veteran's reports of 
Persian Gulf War service primarily in Saudi Arabia with two 
weeks in Iraq.  The veteran stated that he was not exposed to 
oil fires but was exposed to corpses and the fuel and 
lubricants associated with his own construction equipment.  
He reported donning chemical warfare personal protection 
equipment on 12 occasions, but service medical records showed 
no symptoms or treatment for acute exposure to chemicals.  In 
November 1996, the veteran's spouse submitted a news article 
reporting that the veteran's engineering unit may possibly 
have been exposed to toxic gas.     

Although records of subsequent service in the Army Reserve 
are not in the file, records of physical examinations in May 
1993 and October 1994 and notations in VA outpatient 
treatment records in February 2001 and October 2004 show that 
the veteran performed some Reserve service until 2003 
including overseas deployments to Egypt in 1997 and to 
Guatemala in 2001.  The records also show that the veteran's 
civilian employment was in the air conditioning and 
refrigeration business as a mechanic and technical 
supervisor. 

The veteran contends that anemia, chronic fatigue, chronic 
headaches, and infertility first manifested after active 
service in the Persian Gulf War and are symptoms of an 
undiagnosed illness.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3); 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including anemia and other organic diseases of the 
nervous system). 

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
signs or symptoms involving the respiratory system (upper and 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders.  The illness must become 
manifest during either active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or to a 
degree of 10 percent or more, under the appropriate 
diagnostic code of 38 C.F.R. Part 4.  By history, physical 
examination, and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  There must be 
objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 
six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. 3.317 (2006).  If signs or symptoms have been 
medically attributed to a diagnosed (rather than undiagnosed) 
illness, the Persian Gulf War presumption of service 
connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998), 
63 Fed. Reg. 56703(1998).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms:  (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria 
38 C.F.R. § 3.317(a)(2)(ii) for a medically unexplained 
chronic multisymptom illness; or (C) any diagnosed illness 
that the Secretary determines in regulations prescribed under 
38 U.S.C.A § 1117(d) warrants a presumption of service-
connection. 38 C.F.R. § 3.317(a)(2)(i).  For purposes of this 
section, the term medically unexplained chronic multisymptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).  For purposes of this section, "objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 
38 C.F.R. § 3.317(a) (4).

Autoimmune Hemolytic Anemia

In a single laboratory report dated in May 1990, between two 
periods of active service, a private physician noted that the 
veteran had peripheral blood lymphopenia, a cellular immune 
defect. 

Active service medical records are silent for any symptoms or 
treatment for anemia.  In a Southwest Asia demobilization 
medical questionnaire, the veteran stated that at the time he 
was experiencing back pain, a skin rash, and a cough or sinus 
infection.  He denied any fever, fatigue, or knowledge that 
he had been exposed to chemical warfare agents.  An April 
1991 physical examination for release from active duty showed 
no physical abnormalities.  The veteran again reported only 
musculoskeletal conditions, nasal congestion, and "fainting 
spells" that he had experienced since childhood.  

In March 1996, the veteran's father, brother, and parents-in-
law stated that the veteran started to experience symptoms of 
fatigue, malaise, and headache in November 1992.  In May 
1996, the veteran's spouse stated that upon return from 
Southwest Asia, her husband started his own business, working 
long hours.  He complained of headaches, digestive distress, 
and fatigue that she first attributed to hard work and common 
viral infections.  She further stated that in the winter of 
1992, the veteran seemed increasingly tired all the time and 
experienced night sweats, unexplained irritability, and short 
term memory loss.   However, a May 1993 Army Reserve 
quadrennial physical examination including the veteran's 
medical questionnaire showed no such symptoms and no related 
physical abnormalities.  

In May 1994, the veteran sought in-patient VA treatment for 
chronic fatigue, sore throat, digestive distress, headaches, 
and night sweats.  He denied fever and weight loss.  After 
review of blood, bone marrow, and computed tomography (CT) 
tests, the attending physician diagnosed leukopenia, anemia 
with extravascular hemolysis, abnormal liver function, and 
splenomegaly.  The veteran received six units of blood over a 
two week period of hospitalization.  No obvious pathogen was 
identified; the veteran was treated with medication.  The 
final diagnosis was autoimmune hemolytic anemia.   

In September 1994, the veteran underwent a VA Persian Gulf 
War screening examination.  The examiner noted the veteran's 
reports of fatigue, headache, alternating constipation and 
diarrhea, and flu-like symptoms starting about six months 
after his return from Southwest Asia.  The veteran stated 
that his symptoms were mild and intermittent at first so he 
did not seek immediate medical care until May 1994.   After 
review of additional tests, the examiner continued the 
diagnosis of autoimmune hemolytic anemia and attributed 
fatigue and flu-like symptoms to this condition. The veteran 
received follow-up VA treatment through March 1996 with 
tapering medication dosage.  

In February and March 1997, VA examiners noted the veteran's 
reports of continued fatigue, flu-like symptoms, and night 
sweats.  Concurrent blood tests showed slightly depressed 
white blood count, and a virus analysis was highly suggestive 
of a recurrent or recent infection.  One VA examiner stated 
that the veteran's anemia was in remission, and the records 
no longer showed prescribed immune system depressant 
medications.  However, the veteran's condition was followed 
at a VA outpatient clinic for the next several years.  In a 
November 1999 Reserve physical examination, a physician noted 
that the anemia was in remission and that the veteran 
remained qualified for service.  

In April 2001, a VA examiner noted the veteran's reports of 
continued fatigue although he worked full time and 
participated in the Army Reserve.  Blood tests showed that 
the veteran's white blood count remained slightly depressed 
but other parameters were normal.  The examiner cited the 
diagnosis of anemia only "by history."  In October 2004, a 
VA examiner noted that the results of current blood tests 
were all normal.  He stated that anemia was currently not 
active, that the veteran had no current symptoms, and that 
the anemia had resolved.  No cause was determined.  He 
further stated that leukopenia was now mild and stable and 
not as likely as not due to the illness identified during 
hospitalization in 1993.  

The Board concludes that service connection for autoimmune 
hemolytic anemia is not warranted because there is no medical 
evidence of a that the veteran currently has that condition.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  If the veteran experiences a 
recurrence of the disease, he may petition to reopen the 
claim by submitting new and material evidence of a current 
disability.  Since the anemia previously present was a 
diagnosed condition, the criteria of an undiagnosed illness 
related to service in Southwest Asia do not apply.  The Board 
also notes that leukopenia was noted between periods of 
active service, prior to service in Southwest Asia, and is 
not shown to be related to anemia.

The weight of the credible evidence demonstrates that the 
veteran does not have a current disability of autoimmune 
hemolytic anemia.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Chronic Fatigue

The pertinent rating criteria provide that chronic fatigue 
syndrome, as a diagnosed illness, warrants a 10 percent 
rating for debilitating fatigue, cognitive impairments, or a 
combination of other signs and symptoms which wax and wane 
but result in periods of incapacitation of at least one but 
less than two weeks duration per year; or, symptoms 
controlled by continuous medication.  A condition is 
considered incapacitating only while it requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 
6354.  As symptomatic of a medically unexplained chronic 
multisymptom illness without conclusive pathophysiology or 
etiology, chronic fatigue is rated using the same criteria 
because the functions affected, anatomical localization, and 
symptomatology are similar.  No other diagnostic code is 
analogous.  38 C.F.R. § 3.317(a)(5). 

The Board takes note of the lay statements and the active and 
reserve service medical record evidence relevant to chronic 
fatigue and memory loss symptoms discussed in the previous 
section.  In particular, the Board notes that the veteran 
reported experiencing fatigue and flu-like symptoms starting 
mildly as early as six months after Gulf War service, 
increasingly more moderate in November 1992, and finally more 
severe in May 1994.  The symptoms persisted even after his 
anemia resolved in 1996-1997.  The Board also notes that 
symptoms of chronic fatigue were never noted in any service 
or reserve medical examination through November 1999.    

With regard to memory loss and other cognitive functions, the 
veteran underwent neuropsychiatric and mental health 
examinations in September 1997, April 2001, and June 2001.  
VA examiners noted average or better cognitive functions with 
no memory deficits.  Personality test data was within normal 
limits but showed weak control of anger and multisomatic 
symptoms related to prolonged stress.  There were no 
diagnosed mental or cognitive disorders.  

In April 2001, a VA examiner reviewed the claims file and 
medical records.  In addition to the history of anemia, the 
examiner noted diagnoses of diverticulitis and complaints of 
migratory joint pains for which orthopedic physicians found 
no abnormalities in 1997.  He noted that the veteran 
continued to work full time and perform reserve military 
service.  Following a general physical examination including 
blood tests, the examiner stated that a diagnosis of chronic 
fatigue syndrome could not be made. 

In October 2004, a VA examiner noted that the veteran 
completed his Army Reserve service in 2003 having risen to 
the rank of platoon sergeant.  He noted the veteran's reports 
of episodes of fatigue that began acutely in 1993 and now 
occurred between one and three times per week.  Occasionally, 
there would be no episodes for up to two weeks.  During an 
episode that lasted from two to eight hours, the veteran 
either rested in a vehicle on the side of the road, overnight 
at home, or ignored the symptoms and continued to press on 
with his work.  The examiner discussed the veteran's symptoms 
with reference to the detailed criteria for a diagnosis of 
chronic fatigue syndrome.  The condition was not so severe as 
to reduce activity below 50 percent of normal, and only four 
of ten symptomatic criteria were met.  The Board notes that 
one of the criteria found present was sudden onset of the 
condition.  However, veteran and lay statements described 
fatigue symptoms as manifesting over a period of several 
months or years.  Therefore, no diagnosis was warranted.  

The Board concludes that service connection for chronic 
fatigue is not warranted because there is no medical evidence 
of a current diagnosed disability.  Under the criteria 
chronic fatigue as a symptom of an undiagnosed illness 
related to Gulf War service, service connection is also not 
warranted because the symptoms do not meet the requirements 
for a 10 percent rating.  The veteran has never been 
incapacitated for at least a week during a year when bed rest 
and treatment by a physician have been required.  Although 
the veteran was prescribed continuous medication for two 
years for treatment of anemia, his fatigue symptoms persisted 
following recovery from the blood disorder, and no subsequent 
continuous medication was prescribed.  Furthermore, the 
veteran was able to work full time and remain qualified for 
supervisory level duties in the Army Reserve. 

The weight of the credible evidence demonstrates that the 
veteran's current chronic fatigue is not a diagnosed 
disability and does not rise to the level of severity 
required for service connection for symptoms of an 
undiagnosed illness.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Chronic Headaches

As a diagnosed illness, migraine headaches warrant a 10 
percent rating if there are characteristic prostrating 
attacks averaging one in two months over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  There are 
no rating criteria for muscle tension or stress-induced 
headaches.  As symptomatic of a medically unexplained chronic 
multisymptom illness without conclusive pathophysiology or 
etiology, chronic headaches are rated using the same criteria 
because the functions affected, anatomical localization, and 
symptomatology are similar.  No other diagnostic codes are 
analogous.  38 C.F.R. § 3.317(a)(5). 

Service and post-service medical records are silent for any 
incidents of head trauma.  The Board again takes note of the 
lay statements and the active and reserve service medical 
record evidence relevant to chronic headache symptoms that 
were noted to occur coincident with symptoms of fatigue and 
memory loss discussed in the previous sections.  In 
particular, the Board notes that the veteran reported 
experiencing headaches starting six months after Gulf War 
service.  The Board also notes that symptoms of chronic 
headaches were never noted in any service or reserve medical 
examinations through November 1999.   The Board also notes 
that no neurological deficits were found on examinations in 
September 1997 and June 2001.  

In September 1994, the veteran underwent a VA Persian Gulf 
War screening examination.  The examiner noted the veteran's 
reports of daily headaches of an aching type over the top of 
his head starting about six months after his return from 
Southwest Asia.  The headaches occurred only occasionally and 
were relieved with aspirin.   In February 1997, a VA examiner 
noted the veteran's reports of a constant, throbbing type 
headache that traveled down to his neck, was worse in the 
morning, and dulled over the daytime with the use of over-
the-counter medication.  The veteran also experienced 
photophobia requiring the use of sunglasses during the day.  
The examiner noted no migraines or meningismus.  Sensory, 
cerebellar, and gait examinations were normal.  There was no 
evidence of a structural intracranial process.  The examiner 
diagnosed vascular-type headache with muscle contraction.  He 
stated that the headaches may represent a reaction to service 
in the Gulf War. 

 In April 2001, a VA examiner noted the veteran's reports of 
headaches that he experienced most of his life and that 
became more frequent in 1991.  The veteran described one type 
of headache that occurred in the back of the head and neck 
and another type that was more severe and diffuse over the 
top of the head.  Headaches occasionally lasted up to 48 
hours but with no nausea or vomiting.  Neurological tests 
were normal.  The examiner diagnosed mixed headache syndrome 
with both vascular and tension-type presentations that were 
not incapacitating. 

In October 2004, a VA examiner noted the veteran's report 
that his headaches lasted from two to 48 hours and were not 
relieved with aspirin.  However, he did report that the 
severity and frequency of the headaches reduced since he 
started taking medications for hypertension and were 
currently experienced twice per month.  The examiner noted no 
sinus or other physical causes for the headaches and 
diagnosed muscle spasm or tension related headaches.  He 
stated that they were as likely as not related to military 
service. 

The Board also notes that the veteran was examined for mental 
health disabilities including post-traumatic stress disorder 
in April and June 2001 with findings of no mental health 
disability or symptoms related to stressful events.  

The Board concludes that the veteran has diagnoses of 
tension, vascular, and stress-induced headaches.  However, 
the Board concludes that service connection is not warranted 
because the condition was not noted in service and has not 
manifested subsequent to service to the degree of a 10 
percent rating.  The veteran reported the onset of chronic 
headaches variously as prior to service, in 1991, and about 
six months after service.  However, service and reserve 
records through November 1999 are silent for any headache 
disability.  There is no rating available for tension or 
stress headaches, and the veteran did not experience migraine 
headaches.  Nevertheless, there is no evidence that the 
veteran's headaches at any time were as severe as to be 
prostrating.  The veteran has been able to work full time and 
remain qualified for supervisory level duties in the Army 
Reserve.

Furthermore, the medical evidence of a relationship between 
the condition and events in service is without rationale and 
otherwise inconsistent with the record.  All examiners 
diagnosed the headaches as tension or stress related.  One 
physician in 1994 provided a conditional opinion that the 
headaches may be related to service without indicating how 
tension or stressful events in Gulf War service would cause 
headaches three years later.  In addition, the Board finds 
that opinion too speculative to warrant service connection.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of a claimed disorder 
or an such relationship).  A second examiner in October 2004 
provided a conclusive opinion, but also without rationale how 
stress in service in 1991 would continue to cause service 
related stress headaches 13 years later.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  Neither physician reviewed the claims 
file, service and reserve medical records, or the results of 
mental health evaluations that failed to identify traumatic 
events in service or any treatment for or complaint of 
headaches inservice.  Even if the stress of Gulf War service 
were substantial, neither physician explained why a return to 
civilian life and thus removal of the stress would not 
eliminate the chronic headaches.  

Since the condition was diagnosed as a tension, vascular, and 
stress related headaches, the criteria of an undiagnosed 
illness related to service in Southwest Asia do not apply.  
Even if the condition was not so diagnosed, the weight of the 
credible evidence demonstrates that the veteran's current 
chronic headaches did not rise to the level of severity 
required for service connection for symptoms of an 
undiagnosed illness.  Furthermore, the evidence does not show 
any complaint or treatment for headaches in service, that any 
organic disease of the nervous system resulting in headaches 
manifested to a compensable degree within one year following 
the veteran's separation from service, or that any current 
headaches are proximately due to or the result of any disease 
or injury incurred in or aggravated by service.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Infertility

In May 1996, the veteran's spouse stated that she and the 
veteran had tried to conceive a child without success since 
he returned from Southwest Asia in 1991.  The evidence shows 
that the veteran returned from Persian Gulf service in April 
1991 and separated from active service in May 1991.  An 
August 1993 private laboratory report shows that the veteran 
had a low sperm count with low motility and high pH.

In October 2004, a VA examiner noted that the veteran and his 
spouse had still not conceived a child despite the spouse's 
normal fertility tests and the use of fertility drugs.  The 
examiner noted that the veteran had no history of 
genitourinary surgery trauma, infections, sexually 
transmitted diseases, or microwave exposure.  He noted no 
erectile dysfunction or ejaculation deficits.  He also noted 
no history of any fertility testing or impregnation by the 
veteran before 1991.  He stated, "It is as likely as not 
that this infertility started before or during his service 
and, therefore, I do not believe any further determination of 
service connection can really be made."  He then diagnosed, 
"Primary infertility, as likely as not occurring during the 
time of Persian Gulf War service."

The Board concludes that the veteran currently experiences 
infertility that manifested following his separation from 
service in May 1991.  While a physician has stated that the 
infertility as likely as not occurred during his Persian Gulf 
War service, the physician did not provide any rationale for 
that opinion.  The physician did not relate the infertility 
to any event, disease, or injury incurred in or aggravated by 
service.  The physician appears to have based that opinion 
solely on the veteran's subjective history.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  A physician in 2004 diagnosed primary 
infertility and provided an opinion on the time of first 
manifestation.  The medical opinion on the time of 
manifestation is without rationale.  It is not clear why 
infertility identified in the veteran at age 39 was found to 
at least as likely as not have first manifested during a five 
month period of service.  In another portion of the report, 
the same examiner found it was likely to have begun before or 
during service.

The Board finds that the opinion of record is inadequate to 
establish that the veteran's infertility, first diagnosed 
following his separation from service, had its onset in 
service, was incurred in or aggravated by service, or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  Therefore, the Board 
finds that service connection is not warranted.

The Board also finds that service connection as an 
undiagnosed illness manifesting in infertility is not 
warranted.  Infertility due to low sperm count, without a 
physical component, does not meet the criteria for a 10 
percent rating.  See 38 C.F.R. § 4.115b, Diagnostic Codes 
7520-7524.  Therefore, the condition of infertility could 
not be service connected as the result of an undiagnosed 
illness in the absence of unexplained testicular or penile 
atrophy or removal, which are not shown in this case because 
the condition cannot manifest to a degree of 10 percent or 
more as required by the regulations governing service 
connection for undiagnosed illnesses.  38 C.F.R. 
§ 3.317(a)(1)(ii).

Therefore, the Board finds that service connection for 
infertility is not warranted.  The preponderance of the 
evidence is against a finding that infertility was incurred 
in or aggravated by service, or is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  Therefore, service connection for infertility is 
denied.


ORDER

Service connection for autoimmune hemolytic anemia is denied. 

Service connection for chronic fatigue is denied. 

Service connection for chronic headaches is denied. 

Service connection for infertility is denied. 


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Here, a December 2001 rating decision that granted service 
connection for an undiagnosed illness characterized by 
constipation and diarrhea, rated as 10 percent disabling, and 
granted service connection for dermatitis, rated as 
noncompensably disabling.  In February 2002, the veteran 
filed a notice of disagreement with the ratings assigned for 
those disabilities.  No statement of the case has been issues 
with regard to those claims.  Therefore, the Board finds that 
a statement of the case should be issued.

Accordingly, this case is REMANDED for the following:

Issue a statement of the case which 
addresses the issue of entitlement to 
increased initial ratings for an 
undiagnosed illness characterized by 
constipation and diarrhea and for 
dermatitis.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


